UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01701 DAVIS NEW YORK VENTURE FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: July 31, 2012 Date of reporting period: October 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS DAVIS NEW YORK VENTURE FUND Schedule of Investments October 31, 2011 (Unaudited) Shares Value COMMON STOCK – (97.04%) CONSUMER DISCRETIONARY – (7.24%) Automobiles & Components – (0.72%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.21%) Hunter Douglas NV(Netherlands) Media – (1.40%) Grupo Televisa S.A., ADR(Mexico) Walt Disney Co. Retailing – (4.91%) Bed Bath & Beyond Inc.*(a) CarMax, Inc.* Expedia, Inc. Li & Fung Ltd.(Hong Kong) Liberty Interactive Corp., Series A* Netflix Inc.* 836,500 Total Consumer Discretionary CONSUMER STAPLES – (15.93%) Food & Staples Retailing – (9.24%) Costco Wholesale Corp. CVS Caremark Corp. Food, Beverage & Tobacco – (6.56%) Coca-Cola Co. Diageo PLC(United Kingdom) Diageo PLC, ADR(United Kingdom) 17,779 Heineken Holding NV(Netherlands) Kraft Foods Inc., Class A Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever NV, NY Shares(Netherlands) Household & Personal Products – (0.13%) Natura Cosmeticos S.A.(Brazil) Total Consumer Staples ENERGY – (12.49%) Canadian Natural Resources Ltd.(Canada) China Coal Energy Co., Ltd. - H(China) 100,878,011 Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. OGX Petroleo e Gas Participacoes S.A.(Brazil)* Schlumberger Ltd. 719,760 Transocean Ltd. Total Energy 1 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (30.94%) Banks – (5.03%) Commercial Banks – (5.03%) Wells Fargo & Co. $ Diversified Financials – (13.76%) Capital Markets – (7.69%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada)(b) Charles Schwab Corp. Goldman Sachs Group, Inc. 965,729 Julius Baer Group Ltd.(Switzerland) Consumer Finance – (5.37%) American Express Co. Diversified Financial Services – (0.70%) Bank of America Corp. JPMorgan Chase & Co. Visa Inc., Class A Insurance – (11.24%) Insurance Brokers – (0.13%) Aon Corp. 725,000 Multi-line Insurance – (3.96%) Fairfax Financial Holdings Ltd.(Canada) 330,694 Fairfax Financial Holdings Ltd., 144A(Canada)(c)(d) Loews Corp.(a) Property & Casualty Insurance – (5.57%) ACE Ltd. Berkshire Hathaway Inc., Class A* 4,898 Markel Corp.* 86,114 Progressive Corp.(a) Reinsurance – (1.58%) Everest Re Group, Ltd. Transatlantic Holdings, Inc.(a) Real Estate – (0.91%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (11.09%) Health Care Equipment & Services – (3.71%) Baxter International Inc. Becton, Dickinson and Co. Express Scripts, Inc.* 2 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (7.38%) Agilent Technologies, Inc.* $ Johnson & Johnson Merck & Co., Inc. Roche Holding AG - Genusschein(Switzerland) Total Health Care INDUSTRIALS – (5.31%) Capital Goods – (0.89%) Lockheed Martin Corp. PACCAR Inc. 684,500 Commercial & Professional Services – (2.27%) Iron Mountain Inc.(a) Transportation – (2.15%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co., Ltd. - H(China)(a) Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (7.23%) Semiconductors & Semiconductor Equipment – (1.79%) Intel Corp. Texas Instruments Inc. Software & Services – (4.67%) Activision Blizzard, Inc. Google Inc., Class A* Microsoft Corp. Technology Hardware & Equipment – (0.77%) Hewlett-Packard Co. Total Information Technology MATERIALS – (6.47%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Ecolab Inc. Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Sealed Air Corp. Sino-Forest Corp.(Canada)*(a) Sino-Forest Corp., 144A(Canada)*(a)(c)(d) 578,195 Total Materials 3 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2011 (Unaudited) Shares/Principal Value COMMON STOCK – (CONTINUED) TELECOMMUNICATION SERVICES – (0.34%) America Movil SAB de C.V., Series L, ADR(Mexico) $ Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $18,251,092,875) PREFERRED STOCK – (0.05%) MATERIALS – (0.05%) MMX Mineracao e Metalicos S.A.(Brazil)* 7,333,400 TOTAL PREFERRED STOCK – (Identified cost $11,891,747) CONVERTIBLE BONDS – (0.08%) MATERIALS – (0.08%) Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (a)(d) $ TOTAL CONVERTIBLE BONDS – (Identified cost $61,159,375) SHORT-TERM INVESTMENTS – (2.39%) COMMERCIAL PAPER – (0.06%) Barclays U.S. Funding LLC, 0.12%, 11/01/11 14,188,000 Total Commercial Paper REPURCHASE AGREEMENTS – (2.33%) Banc of America Securities LLC Joint Repurchase Agreement, 0.10%, 11/01/11, dated 10/31/11, repurchase value of $233,393,648 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 1.919%-5.50%, 11/01/23-09/01/41, total market value $238,060,860) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.12%, 11/01/11, dated 10/31/11, repurchase value of $379,260,264 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.375%-6.50%, 12/15/11-06/01/40, total market value $386,844,180) Total Repurchase Agreements TOTAL SHORT-TERM INVESTMENTS – (Identified cost $626,840,000) INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (0.28%) Merrill Lynch & Co., Inc. Joint Repurchase Agreement, 0.13%, 11/01/11, dated 10/31/11, repurchase value of $75,126,271 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%-5.00%, 09/01/41-10/01/41, total market value $76,628,520) 75,126,000 TOTAL INVESTMENT OF CASH COLLATERAL FOR SECURITIES LOANED – (Identified cost $75,126,000) Total Investments – (99.84%) – (Identified cost $19,026,109,997) – (e) Other Assets Less Liabilities – (0.16%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. 4 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2011 (Unaudited) (a) Affiliated Company.Represents ownership of at least 5% of the voting securities of the issuer and is an affiliate, as defined in the Investment Company Act of 1940, at or during the period ended October 31, 2011.The aggregate fair value of the securities of affiliated companies held by the Fund as of October 31, 2011, amounts to $3,264,344,015.Transactions during the period in which the issuers were affiliates are as follows: Security Shares/Principal July 31, 2011 Gross Additions Gross Reductions Shares/Principal October 31, 2011 Dividend/ Interest Income Bed Bath & Beyond Inc. – – $ – China Shipping Development Co., Ltd. - H – – – Iron Mountain Inc. – – Loews Corp. – Martin Marietta Materials, Inc. (1) – Progressive Corp. – – Sealed Air Corp. (1) – Sino-Forest Corp. – – – Sino-Forest Corp., 144A – – – Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13 – – Transatlantic Holdings, Inc. – (1) Not an affiliate as of October 31, 2011. (b) Security is partially on loan – The Fund has entered into a securities lending arrangement with State Street Bank.Under the terms of the agreement, the Fund receives fee income from lending transactions; in exchange for such fees, State Street Bank is authorized to loan securities on behalf of the Fund, against receipt of collateral at least equal to the value of the securities loaned.As of October 31, 2011, the Fund had on loan securities valued at $72,020,485; cash of $75,126,000 was received as collateral for the loans. The Fund bears the risk of any deficiency in the amount of the collateral available for return to a borrower due to a loss in an approved investment. (c) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $67,650,141 or 0.26% of the Fund's net assets as of October 31, 2011. (d) Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $87,823,701 or 0.33% of the Fund's net assets as of October 31, 2011. (e) Aggregate cost for federal income tax purposes is $19,041,316,534.At October 31, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ 5 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2011 (Unaudited) Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund's assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P., the Fund's investment adviser, identifies as a significant event occurring before the Fund's assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Fund's investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 6 DAVIS NEW YORK VENTURE FUND Schedule of Investments - (Continued) October 31, 2011 (Unaudited) Security Valuation – (Continued) Value Measurements – (Continued) The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs* Inputs Total Equity securities: Consumer discretionary $ $ $ – $ Consumer staples – Energy – Financials – Health care – Industrials – Information technology – – Materials Telecommunication services – – Convertible debt securities – – Short-term securities – – Investment of cash collateral for securities loaned – – Total Investments $ Level 1 to Level 2 Transfers**: Consumer discretionary $ Consumer staples Energy Financials Health care Industrials Materials Total $ *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. **Application of fair value procedures for securities traded on foreign exchanges triggered transfers between Level 1 and Level 2 assets during the three months ended October 31, 2011. The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the three months ended October 31, 2011: Investment Securities: Beginning balance $ – Increase in unrealized depreciation Net purchases (sales) – Transfers into Level 3 Ending balance $ Increase in unrealized depreciation during the period on Level 3 securities still held at October 31, 2011 $ Transfers into Level 3 represent the beginning value of any security or instrument where a change in the pricing level occurred from the beginning to the end of the period.The cost of purchases and the proceeds from sales may include securities received or delivered through corporate actions or exchanges. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 7 DAVIS RESEARCH FUND Schedule of Investments October 31, 2011 (Unaudited) Shares Value COMMON STOCK – (98.29%) CONSUMER DISCRETIONARY – (7.88%) Consumer Services – (0.56%) Wynn Resorts Ltd. $ Media – (0.62%) Viacom Inc., Class B Retailing – (6.70%) Bed Bath & Beyond Inc.* Li & Fung Ltd.(Hong Kong) 173,000 Target Corp. TJX Cos., Inc. 11,390 Total Consumer Discretionary CONSUMER STAPLES – (19.59%) Food & Staples Retailing – (4.59%) Costco Wholesale Corp. CVS Caremark Corp. Food, Beverage & Tobacco – (13.58%) Coca-Cola Co. Kraft Foods Inc., Class A 20,940 Mead Johnson Nutrition Co. Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever NV, NY Shares(Netherlands) 25,040 Household & Personal Products – (1.42%) Colgate-Palmolive Co. Total Consumer Staples ENERGY – (5.49%) BP PLC, ADR(United Kingdom) OGX Petroleo e Gas Participacoes S.A.(Brazil)* 37,260 Schlumberger Ltd. Spectra Energy Corp. 15,650 Transocean Ltd. Total Energy FINANCIALS – (17.72%) Banks – (3.73%) Commercial Banks – (3.73%) PNC Financial Services Group, Inc. Toronto-Dominion Bank(Canada) U.S. Bancorp 15,000 Wells Fargo & Co. 11,100 Diversified Financials – (3.79%) Capital Markets – (2.43%) Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. 14,180 Goldman Sachs Group, Inc. 1 DAVIS RESEARCH FUND Schedule of Investments - (Continued) October 31, 2011 (Unaudited) Shares Value COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Diversified Financials – (Continued) Diversified Financial Services – (1.36%) CME Group Inc. 100 $ JPMorgan Chase & Co. Visa Inc., Class A Insurance – (10.20%) Insurance Brokers – (0.06%) Aon Corp. 400 Multi-line Insurance – (4.31%) Fairfax Financial Holdings Ltd.(Canada) Loews Corp. 16,300 Property & Casualty Insurance – (3.64%) ACE Ltd. Berkshire Hathaway Inc., Class A* 4 Progressive Corp. W. R. Berkley Corp. Reinsurance – (2.19%) Everest Re Group, Ltd. Total Financials HEALTH CARE – (6.91%) Health Care Equipment & Services – (4.65%) Baxter International Inc. Becton, Dickinson and Co. CareFusion Corp.* Laboratory Corp. of America Holdings* UnitedHealth Group Inc. Pharmaceuticals, Biotechnology & Life Sciences – (2.26%) Agilent Technologies, Inc.* 12,130 Valeant Pharmaceuticals International, Inc.(Canada)* Total Health Care INDUSTRIALS – (11.70%) Capital Goods – (8.26%) 3M Co. 860 Lockheed Martin Corp. PACCAR Inc. 32,015 Schindler Holding AG - Participation Certificate(Switzerland) Schneider Electric S.A.(France) Commercial & Professional Services – (3.44%) Iron Mountain Inc. Nielsen Holdings NV* 16,885 2 DAVIS RESEARCH FUND Schedule of Investments - (Continued) October 31, 2011 (Unaudited) Shares/Units/Principal Value COMMON STOCK – (CONTINUED) INDUSTRIALS – (CONTINUED) Commercial & Professional Services – (Continued) Republic Services, Inc. $ Total Industrials INFORMATION TECHNOLOGY – (21.90%) Semiconductors & Semiconductor Equipment – (7.35%) Advanced Energy Industries, Inc.* First Solar, Inc.* Intel Corp. 27,000 Texas Instruments Inc. 43,180 Software & Services – (10.84%) Accenture PLC, Class A Automatic Data Processing Inc. International Business Machines Corp. Microsoft Corp. 34,320 Oracle Corp. 13,110 SAP AG, ADR(Germany) 14,315 Technology Hardware & Equipment – (3.71%) Hewlett-Packard Co. Total Information Technology MATERIALS – (6.71%) Air Products and Chemicals, Inc. Cemex SAB de C.V, ADR(Mexico)* 35,316 Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Sherwin-Williams Co. Total Materials TELECOMMUNICATION SERVICES – (0.39%) America Movil SAB de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $24,842,428) STOCK WARRANTS – (0.43%) FINANCIALS – (0.43%) Banks – (0.43%) Commercial Banks – (0.43%) Wells Fargo & Co., strike price $34.01, expires 10/28/18* 14,700 TOTAL STOCK WARRANTS – (Identified cost $112,678) CORPORATE BONDS – (0.88%) MATERIALS – (0.88%) Cemex Finance LLC, 144A Sr. Bond, 9.50%, 12/14/16(a) $ 300,000 TOTAL CORPORATE BONDS – (Identified cost $296,454) 3 DAVIS RESEARCH FUND Schedule of Investments - (Continued) October 31, 2011 (Unaudited) Principal Value SHORT-TERM INVESTMENTS – (0.33%) Banc of America Securities LLC Joint Repurchase Agreement, 0.10%, 11/01/11, dated 10/31/11, repurchase value of $38,000 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 1.919%-5.50%, 11/01/23-09/01/41, total market value $38,760) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.12%, 11/01/11, dated 10/31/11, repurchase value of $63,000 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.375%-6.50%, 12/15/11-06/01/40, total market value $64,260) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $101,000) Total Investments – (99.93%) – (Identified cost $25,352,560) – (b) Other Assets Less Liabilities – (0.07%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $265,140 or 0.88% of the Fund's net assets as of October 31, 2011. (b) Aggregate cost for federal income tax purposes is $25,372,349.At October 31, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued. Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value. Securities whose values have been materially affected by what Davis Selected Advisers, L.P., the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued. Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 4 DAVIS RESEARCH FUND Schedule of Investments - (Continued) October 31, 2011 (Unaudited) Security Valuation – (Continued) Value Measurements – (Continued) The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs* Inputs Total Equity securities: Consumer discretionary $ $ $ – $ Consumer staples – Energy – – Financials – – Health care – – Industrials – Information technology – – Materials – – Telecommunication services – – Corporate debt securities – – Short-term securities – – Total Investments $ $ $ – $ Level 1 to Level 2 Transfers**: Consumer staples $ Industrials Total $ *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. **Application of fair value procedures for securities traded on foreign exchanges triggered transfers between Level 1 and Level 2 assets during the three months ended October 31, 2011. For information regarding the Fund's other significant accounting policies, please refer to the Fund's most recent Semi-Annual or Annual Shareholder Report. 5 ITEM 2.CONTROLS AND PROCEDURES (a) The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant's internal controls or in other factors that could significantly affect these controls. ITEM 3.EXHIBITS EX-99.CERT - Section 302 Certification Signatures Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS NEW YORK VENTURE FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:December 30, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date:December 30, 2011 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial officer Date:December 30, 2011
